Title: To Thomas Jefferson from William Armistead Burwell, 28 March 1808
From: Burwell, William Armistead,Bassett, Burwell, Jr.
To: Jefferson, Thomas


                  
                     Dr Sir,
                     Washington 28th March 1808.
                  
                  The enclosed letter from N. B. Beall Esqr of Kentucky recommending Mr Wm Garrard as commissioner, for settling and adjusting Titles to Lands in orleans—we beg leave to submit to your consideration, observing that Mr Beall is in the highest degree respectable & deserving confidence—
                  Yours
                  
                     William A Burwell 
                     
                     Burwell Bassett 
                     
                  
               